      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 1 of 18 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE RIVERWALK SEAFOOD GRILL INC,                      )
D/B/A RIVERSIDE BANQUETS, individually                )
And on behalf of all other similarly situated         )
                                                      )
                               Plaintiffs,            )
                                                      )       Case No. 20-3768
       v.                                             )
                                                      )       Jury Trial
TRAVELERS CASUALTY INSURANCE                          )
COMPANY OF AMERICA                                    )
                                                      )
                               Defendant.             )


                                CLASS ACTION COMPLAINT

NOW COMES, THE RIVERWALK SEAFOOD GRILL INC., doing business under the assumed

name RIVERSIDE BANQUETS (“Plaintiff” or “Riverside”) individually and on behalf of all

others similarly situated brings this CLASS ACTION COMPLAINT against TRAVLERS

CASUALTY INSURANCE COMPANY OF AMERICA (“Travelers”) and states as follows:



                                        INTRODUCTION

     1.        Plaintiff individually, and behalf of all other similarly situated are the are owner

and operator of business in Kane County Illinois, ho have been forced, by recent orders issued by

the State of Illinois, to cease their operations—through no fault of their own—as part of the State’s

efforts to slow the spread of the COVID-19 global pandemic. The closures mandated by these

orders present an existential threat to these small, local businesses throughout the country.

     2.        To protect their businesses from situations like these, which threaten their

livelihoods based on factors wholly outside of their control, Plaintiffs obtained business
      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 2 of 18 PageID #:2




interruption insurance from Traveler’s In blatant breach of its insurance obligations that it

voluntarily undertook in exchange for Plaintiffs’ premium payments, Traveler’s has denied

Plaintiffs’ claims arising from the State-ordered interruption of their business.

     3.        As a result, Plaintiffs now bring this action against Traveler’s for its failure to honor

its obligations under commercial business owners insurance policies issued to Plaintiffs, which

provide coverage for losses incurred due to a “necessary suspension” of their operations, including

when their businesses are forced to close due to a government order.(“Civil Authority Coverage”)

     4.        On March 15, 2020, during the term of the policies issued by Traveler’s to

Plaintiffs, Illinois Governor Pritzker issued an order first closing all restaurants, bars, and movie

theaters to the public in an effort to address the ongoing COVID-19 pandemic. A few days later,

on March 20, 2020, Governor Pritzker ordered all “non-essential businesses” to close. The March

15 and March 20 orders are hereinafter collectively referred to as the “Closure Orders.”

     5.        As a result of the Closure Orders, the Plaintiffs have been forced to halt ordinary

operations, resulting in substantial lost revenues.

     6.        But despite Traveler’s express promise in its policies to cover the Plaintiffs’

business interruption losses when the government forces them to close, Traveler’s has issued

blanket denials to Plaintiffs for any losses related to the Closure Orders.

     7.        Traveler’s continually asserts that Plaintiffs’ losses are not covered, based on the

assertion that the “actual or alleged presence of the coronavirus,” which led to the Closure Orders

that prohibited Plaintiffs from operating their businesses, does not constitute “direct physical loss.”

See “Exhibit A.”

     8.        But Traveler’s conclusory statement that the actual or alleged presence of a

substance like COVID-19 does not result in property damage is contrary to the law in Illinois.
      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 3 of 18 PageID #:3




Illinois courts have consistently held that the presence of a dangerous substance in a property

constitutes “physical loss or damage.” See, e.g., Bd. of Educ. of Twp. High Sch. Dist. No. 211 v.

Int’l Ins. Co., 720 N.E.2d 622, 625–26 (Ill. Ct. App. 1999), as modified on denial of reh’g (Dec.

3, 1999).

     9.        Thus, Traveler’s wholesale, cursory coverage denials are arbitrary and

unreasonable, and inconsistent with the facts and plain language of the policies it issued. These

denials appear to be driven by Traveler’s desire to preempt its own financial exposure to the

economic fallout resulting from the COVID-19 crisis, rather than to initiate, as Traveler’s is

obligated to do, a full and fair investigation of the claims and a careful review of the policies they

sold to Plaintiffs in exchange for valuable premiums.

                                    I.          THE PARTIES

Plaintiff

     10.       Plaintiff The Riverwalk Seafood Grille, Inc. is a corporation organized under the

laws of Illinois, with its principal place of business in Kane County, Illinois. Plaintiff is doing

business under the Assumed Name Riverside Banquets and is an Additional Insured under the

Policy. See “Exhibit B”. Plaintiff hosts weddings, corporate events, and other special events

serving food and beverages.

Defendant

     11.       Defendant Traveler’s is an insurance company organized under the laws of the State

of Connecticut, with its principal place of business in Hartford Connecticut Illinois.

                           II.           JURISDICTION AND VENUE

     12.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

Defendant and at least one member of the Class are citizens of different states and because: (a) the
      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 4 of 18 PageID #:4




Class consists of at least 100 members; (b) the amount in controversy exceeds $5,000,000

exclusive of interest and costs; and (c) no relevant exceptions apply to this claim.

      13.       This Court has personal jurisdiction over Traveler’s pursuant to the Illinois “long

arm statute,” 735 ILCS 5/2-209, because Traveler’s has submitted to jurisdiction in this state by:

(a) transacting business in Illinois; (b) contracting to insure a person, property or risk located within

Illinois at the time of contracting; and (c) making a contract substantially connected with Illinois.

See 735 ILCS 5/2-209(1), (4), (7).

      14.       In addition, Traveler’s exercises substantial, systematic and continuous contacts

with Illinois by doing business in Illinois, serving insureds in Illinois, and seeking additional

business in Illinois.

      15.       This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the Policy with respect to the loss of business arising from the civil authority

events detailed below.

      16.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omission giving rise to Plaintiffs’ claims occurred within the

Northern District of Illinois.

                             III.        FACTUAL BACKGROUND

      17.       Traveler’s issued Policy #YO630-0K557677 for the Policy Period of 1/1/20 to

1/1/21 to the Shodeen Group LLC and numerous Additional Insureds including Plaintiff. See

Exhibit A

      18.       The Policy Provided the following coverages:

DELUXE BUSINESS INCOME (AND EXTRA EXPSPENSE) COVERAGE FORM
     Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 5 of 18 PageID #:5




   A. COVERAGE

   We will pay for:

            The actual loss of Business Income you sustain due to the necessary "suspension"
             of your "operations" during the "period of restoration"; and
            The actual Extra Expense you incur during the "period of restoration"; caused by
             direct physical loss of or damage to property at premises which are described in the
             Declarations and for which a Business Income and Extra Expense Limit of Insurance
             is shown in the Declarations. The loss or damage must be caused by or result from
             a Covered Cause of Loss.
                                              ***

See Deluxe Business Income (and Extra Expense) Coverage Form (DX T1 01 11 12) at page 1
(emphasis added).
                                           *****
      4. Additional Coverages

      c. Civil Authority

            When a Covered Cause of Loss causes damage to property other than property at
             the described premises, we will pay for the actual loss of Business Income you
             sustain and the actual Extra Expense you incur caused by action of civil authority
             that prohibits access to the described premises, provided that both of the following
             apply:

            Access to the area immediately surrounding the damaged property is prohibited by
             civil authority as a result of the damage, and the described premises are within that
             area but are not more than 100 miles from the damaged property; and

            The action of civil authority is taken in response to dangerous physical conditions
             resulting from the damage or continuation of the Covered Cause of Loss that caused
             the damage, or the action is taken to enable a civil authority to have unimpeded
             access to the damaged property.
                                               ***

See Deluxe Business Income (and Extra Expense) Coverage Form (DX T1 01 11 12) at pages 2-3
(emphasis added).

                                              *** **
      5. Coverage Extensions

      b. Ingress or Egress

      (1) You may extend the insurance provided by this Coverage Form for:
      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 6 of 18 PageID #:6




                (a) The actual loss of Business Income you sustain due to the necessary
                    "suspension" of your "operations" during the "period of restoration"; and

                (b) The actual Extra Expense you incur during the "period of restoration"; to apply
                    to the actual amount of such loss of Business Income and Extra Expense that
                    you incur when ingress to or egress from the described premises is prevented
                    (other than as provided in the Civil Authority Additional Coverage).


        (2) The prevention of ingress to or egress from the described premises must be caused by
            direct physical loss or damage by a Covered Cause of Loss to property that is away
            from, but within 1 mile of the described premises, unless a different number of miles
            is shown in the Declarations. . . .

See Deluxe Business Income (and Extra Expense) Coverage Form (DX T1 01 11 12) at pages 5-6

Closure Orders Throughout the United States and World

      19.       Closure Orders were also issued by local, state, provincial or national jurisdictions

of Class Members throughout the United States. A non-comprehensive list, for illustration,

includes the following states and countries where Class Members have Covered Properties:

               California, Connecticut, Florida, Georgia, Illinois, New Jersey, New York,
                Pennsylvania and Virginia; and

      20.       A major news outlet reported that, as of April 3, 2020, over 3.9 billion people had

been asked or ordered to stay at home, from over 90 countries or territories.1

The Impact of COVID-19 and the Closure Orders

      21.       The presence of COVID-19 caused direct physical loss or damage to Plaintiff’s and

the other Class Members’ property, by impairing and damaging the property, and by causing a

“suspension” of business operations during the “period of restoration”.

      22.       The Closure Orders resulted from Covered Cause of Loss and caused losses by

impairing access to and business functions of Plaintiff’s and the other Class Members’ Property.


1
 Alasdair Sandford, Coronavirus: Half of humanity now on lockdown as 90 countries call for confinement,
EuroNews (April 3, 2020), https://www.euronews.com/2020/04/02/coronavirus‐in‐europe‐spain‐s‐death‐ toll‐hits‐
10‐000‐after‐record‐950‐new‐deaths‐in‐24‐hou.
      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 7 of 18 PageID #:7




     23.        Upon information and belief, Class Members have had confirmed cases of COVID-

19 at their properties and have had to take action to secure and preserve such properties. As of the

filing of this Class Action Complaint, Plaintiff estimates that Class Members have suffered several

hundreds of millions of dollars of Business Interruption losses alone. These losses are ongoing and

could increase substantially depending on the length and ultimate severity of the pandemic and the

government response in countries around the world.

     24.        Traveler’s repudiation of coverage is wrongful. Any alleged requirement of direct

physical loss of or damage to property” is satisfied by the impairment of the business function of

Plaintiffs’ and other Class Members’ properties. Likewise, Traveler’s cannot meet its burden to

show that any exclusions apply to the Plaintiffs’ Losses Due to the Coronavirus Pandemic and the

Closure Orders.

     25.        On March 11, 2020, the World Health Organization declared that the emerging

threat from the novel coronavirus—otherwise known as COVID-19—constituted a global

pandemic.

     26.        Emerging research on the virus and recent reports from the CDC indicate that the

COVID-19 strains physically infect and can stay alive on surfaces for at least 17 days, a

characteristic that renders property exposed to the contagion potentially unsafe and dangerous.

Other research indicates that the virus may linger on surfaces for up to four weeks in low

temperatures.

     27.        In response to the pandemic, and the spread of the coronavirus in Chicago and

throughout Illinois, Illinois Governor Pritzker issued Executive Order 2020-07 on March 15, 2020

requiring that all bars, restaurants, and movie theaters close to the public beginning on March 16,

2020 and continuing through March 30, 2020.
      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 8 of 18 PageID #:8




     28.       The continuous presence of the coronavirus on or around Plaintiffs’ premises has

rendered the premises unsafe and unfit for their intended use and therefore caused physical

property damage or loss under the Policies.

     29.       Executive Order 2020-07 was issued in direct response to these dangerous physical

conditions, and prohibited the public from accessing Plaintiffs’ restaurants, thereby causing the

necessary suspension of their operations and triggering the Civil Authority coverage under the

Policies. Executive Order 2020-07 specifically states, “the Illinois Department of Public Health

recommends Illinois residents avoid group dining in public settings, such as in bars and restaurants,

which usually involves prolonged close social contact contrary to recommended practice for social

distancing,” and that “frequently used surfaces in public settings, including bars and restaurants,

if not cleaned and disinfected frequently and properly, also pose a risk of exposure.”

     30.       Governor Pritzker’s March 20, 2020 Closure Order (Executive Order 2020-10)

closing all “non-essential” businesses in Illinois, including all restaurants and movie theaters,

likewise was made in direct response to the continued and increasing presence of the coronavirus

on property or around Plaintiffs’ premises.

     31.       Like the March 15, 2020 Closure Order, the March 20, 2020 Order prohibited the

public from accessing Plaintiffs’ restaurants, thereby causing the necessary suspension of their

operations and triggering the Civil Authority coverage under the Policies.

     32.       As a result of the Closure Orders, the Plaintiffs have each suffered substantial

Business Income losses and incurred Extra Expense. The covered losses incurred by Plaintiffs and

owed under the Policies is increasing every day, but are expected to exceed $10 million dollars.

As a result of these catastrophic losses, many of the Plaintiffs have been forced to furlough their

workers and may have to close some or all of their locations permanently.
      Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 9 of 18 PageID #:9




      33.      Following the March 15, 2020 Closure Order, the Plaintiffs each submitted a claim

to Traveler’s requesting coverage for their business interruption losses promised under the Policies

(collectively, the “Closure Order Claims”).

      34.      Traveler’s has denied each of the Closure Order Claims, either verbally or in

writing. See “Exhibit A.”

                            IV.     CLASS ACTION ALLEGATIONS

      35.      Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated.

      36.      Plaintiff seeks to represent a Class defined as all persons and entities in the United

States with claims for Property Damage coverage and/or Deluxe Business Income (and Extra

Expense Coverage), including persons and entities that:

        (a)    incurred reasonable and necessary costs to temporarily protect
               or preserve insured property erty due to actual or immediately
               imminent insured direct physical loss or damage due to COVID-
               19; or

        (b)    suffered a suspension of business related to COVID-19, at
               premises covered by the Policy; or

        (c)    incurred Extra Expense that they would not have incurred if
               there had been no direct physical loss or damage to the insured
               property, or to temporarily continue as nearly normal as
               practicable the conduct of their business; or

        (d)    sustained losses caused by action of a civil authority due to the
               Closure Orders; or

        (e)    sustained losses caused by impaired ingress or egress due to
               COVID-19 or the Closure Orders; or

      37.      Excluded from the Class are Defendant and any of its members, affiliates, parents,

subsidiaries, officers, directors, employees, successors, or assigns; governmental entities; and the
    Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 10 of 18 PageID #:10




Court staff assigned to this case and their immediate family members. Plaintiff reserves the right

to modify or amend the Class definition, as appropriate, during the course of this litigation.

     38.       This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

     39.       Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the

defined Class are so numerous that individual joinder of all Class Members is impracticable. While

Plaintiff is informed and believes that there are thousands of members of the Class, the precise

number of Class Members is unknown to Plaintiff but may be ascertained from Defendant’s books

and records. Class Members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

postings, and/or published notice.

     40.       Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class Members, including, without limitation:

       (a)     Traveler’s issued the all-risk Policy in exchange for payment of
               premiums by Plaintiff and the Class;

       (b)     whether the Class suffered a covered loss based on the Policy;

       (c)     whether Traveler’s wrongfully repudiated all claims based on
               COVID-19 and the Closure Orders;

       (d)     whether Traveler’s Property Damage – Deluxe Business Income
               (and Extra Expense) coverage applies to business losses caused
               by COVID-19;

       (e)     whether Traveler’s Business Interruption coverage applies to a
               suspension of business caused by the Closure Orders;

       (f)     whether Traveler Extra Expense coverage applies to business
               losses caused by COVID-19 and the Closure Orders;
    Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 11 of 18 PageID #:11




       (g)       whether Traveler’s Civil Authority coverage applies to a
                 suspension of business due to the Closure Orders;

       (h)       whether Traveler’s Ingress/Egress coverage applies to business
                 losses from impaired access due to COVID-19;

       (i)       whether Traveler’s has breached its contract of insurance
                 through a blanket repudiation of all claims based on business
                 interruption, business losses, costs or closures related to
                 COVID-19 and the Closure Orders; and

       (j)       whether Plaintiff and the other Class Members are entitled to an
                 award of reasonable attorney fees, interest and costs.

     41.         Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Class Members’ claims because Plaintiff and the other Class Members are all

similarly affected by Defendant’s refusal to pay under its Deluxe Business Income (and Extra

Expense) Coverage Form, Civil Authority Coverage, and Ingress/Egress Coverage.. Plaintiff’s

claims are based upon the same legal theories as those of the other Class Members. Plaintiff and

the other Class Members sustained damages as a direct and proximate result of the same wrongful

practices in which Defendant engaged.

     42.         Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class representative because Plaintiff’s interests do not conflict with the

interests of the other Class Members whom they seek to represent, Plaintiff has retained counsel

competent and experienced in complex class action litigation, including successfully litigating

class action cases similar to this one, where insurers breached contracts with insureds by failing to

pay the amounts owed under their policies, and Plaintiff intends to prosecute this action vigorously.

The interests of the above-defined Classes will be fairly and adequately protected by Plaintiff and

their counsel.
     Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 12 of 18 PageID #:12




      43.       Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiff seeks class-

wide adjudication as to the interpretation, and resultant scope, of Defendant’s Business Income

(and Extra Expense) Coverage, Civil Authority Coverage, and Ingress/Egress Coverage. The

prosecution of separate actions by individual Class Members would create an immediate risk of

inconsistent or varying adjudications that would establish incompatible standards of conduct for

the Defendant. Moreover, the adjudications sought by Plaintiff could, as a practical matter,

substantially impair or impede the ability of other Class Members, who are not parties to this

action, to protect their interests.

      44.       Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendant acted or refused to act on grounds generally applicable to Plaintiff and the other Class

Members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class Members.

      45.       Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                        COUNT I
                                  DECLARATORY JUDGMENT

      46.       Plaintiffs incorporate by reference, as if fully set forth herein, the facts set forth in

paragraphs 1–45 above.
    Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 13 of 18 PageID #:13




     47.       Plaintiff brings this Count individually and on behalf of the Class.

     48.       Each Policy is an insurance contract under which Traveler’s was paid premiums in

exchange for its promise to pay Plaintiff’s losses for claims covered by the Policy, such as business

losses incurred as a result of the government orders forcing them to close their businesses.

     49.       Plaintiffs have complied with all applicable provisions of the Policies, including

payment of the premiums in exchange for coverage under the Policies.

     50.       Traveler’s has arbitrarily and without justification refused to reimburse Plaintiffs

for any losses incurred by Plaintiffs in connection with the covered business losses related to the

Closure Orders and the necessary interruption of their businesses stemming from the COVID-19

pandemic.

     51.       An actual case or controversy exists regarding Plaintiffs’ rights and Traveler’s

obligations under the Policies to reimburse Plaintiffs for the full amount of losses incurred by

Plaintiffs in connection with Closure Orders and the necessary interruption of their businesses

stemming from the COVID-19 pandemic.

     52.       Pursuant to 28 U.S.C. § 2201, Plaintiffs seek a declaratory judgment from this Court

declaring the following:

       (a)     Plaintiffs’ losses incurred in connection with the Closure Orders and the and the
               necessary interruption of their businesses stemming from the COVID-19 pandemic
               are insured losses under the Policies;

       (b)     Traveler’s has waived any right it may have had to assert defenses to coverage or
               otherwise seek to bar or limit coverage for Plaintiffs’ losses by issuing blanket
               coverage denials without conducting a claim investigation as required under Illinois
               law; and

       (c)     Traveler’s is obligated to pay Plaintiffs for the full amount of the losses incurred
               and to be incurred in connection with the covered business losses related to the
               Closure Orders during the four-week indemnity period and the necessary
               interruption of their businesses stemming from the COVID-19 pandemic.
    Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 14 of 18 PageID #:14




                                       COUNT II:
                                   BREACH OF CONTRACT

     53.       Plaintiffs incorporate by reference, as if fully set forth herein, the facts set forth in

paragraphs 1–45 above.

     54.       Plaintiff brings this Count individually and on behalf of the Class.

     55.       Each Policy is an insurance contract under which Traveler’s was paid premiums in

exchange for its promise to pay Plaintiffs’ losses for claims covered by the Policy, such as business

losses incurred as a result of the government orders forcing them to close their businesses.

     56.       Plaintiffs have complied with all applicable provisions of the Policies, including

payment of the premiums in exchange for coverage under the Policies, and yet Traveler’s has

abrogated its insurance coverage obligations pursuant to the Policies’ clear and unambiguous

terms.

     57.       In the Policy, Traveler’s agreed to pay for its Insureds “actual loss of Business

Income due to the ‘necessary’ suspension of your ‘operations’ during the ‘period of restoration’”.

     58.       A recoverable Business Income loss is “Net Income (Net Profit or Loss before

income taxes) that would have been earned or incurred, plus continuing normal operating expenses

incurred including payroll.

     59.       The Closure Orders and/or COVID-19 caused direct physical loss and damage to

the property of Class Members, requiring suspension of operations at their property. The Losses

thus triggered the Business Income loss provision of the Policy.

     60.       By denying coverage for any business losses incurred by Plaintiffs in connection

with the Closure Orders and the COVID-19 pandemic, Traveler’s has breached its coverage

obligations under the Policies.
    Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 15 of 18 PageID #:15




     61.       As a result of Traveler’s breaches of the Policies, Plaintiffs have sustained

substantial damages for which Traveler’s is liable, in an amount to be established at trial.

                                COUNT III:
               BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE

     62.       Plaintiff repeats and realleges Paragraphs 1-45 as if fully set forth herein.

     63.       Plaintiff brings this Count individually and on behalf of the Class.

     64.       The Policy is a contract under which Plaintiff paid Traveler’s premiums on behalf

of the Class, in exchange for Traveler’s promise to pay their losses for claims covered by the

Policy.

     65.       In the Policy, Traveler’s agreed to pay reasonable and necessary Extra Expense that

its Insureds incur during the “period of restoration” that they would not have incurred if there had

been no direct physical loss or damage to the property from a Covered Cause of Loss.

     66.       “Extra Expense” includes “expenses to avoid or minimize the “suspension” of

business and to continue operations …”

     67.       Due to COVID-19 and the Closure Orders, Class Members incurred Extra Expense

at their Property.

     68.       Class Members have complied with all applicable provisions of the Policy and/or

those provisions have been waived by Traveler’s or Traveler’s is estopped from asserting them,

and yet Traveler’s has abrogated its insurance coverage obligations pursuant to the Policy’s clear

and unambiguous terms.

     69.       By repudiating coverage for any business losses incurred by the Class in connection

with the Closure Orders and the COVID-19 pandemic, Traveler’s has breached its coverage

obligations under the Policy.
    Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 16 of 18 PageID #:16




     70.       As a result of Traveler’s breach of the Policy, the Class has sustained substantial

damages for which Traveler’s is liable, in an amount to be established at trial.

                               COUNT IV:
              BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE

     71.       Plaintiff repeats and realleges Paragraphs 1-45 as if fully set forth herein.

     72.       Plaintiff brings this Count individually and on behalf of the Class.

     73.       The Policy is a contract under which Plaintiff paid Traveler’s premiums on behalf

of the Class, in exchange for Traveler’s promise to pay their losses for claims covered by the

Policy.

     74.       In the Policy, Traveler’s agreed to pay for losses by its Insureds for losses sustained

by action of civil authority that prohibits access to the property.

     75.       The Closure Orders triggered the Civil Authority provision of the Policy.

     76.       Class Members have complied with all applicable provisions of the Policy, and/or

those provisions have been waived by Traveler’s, or Traveler’s is estopped from asserting them,

and yet Traveler’s has abrogated its insurance coverage obligations pursuant to the Policy’s clear

and unambiguous terms.

     77.       By repudiating coverage for any business losses incurred by the Class in connection

with the Closure Orders and the COVID-19 pandemic, Traveler’s has breached its coverage

obligations under the Policy.

     78.       As a result of Traveler’s breach of the Policy, the Class has sustained substantial

damages for which Traveler’s is liable, in an amount to be established at trial.

                                COUNT V:
               BREACH OF CONTRACT – INGRESS/EGRESS COVERAGE

     79.       Plaintiff repeats and realleges Paragraphs 1-45 as if fully set forth herein.
    Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 17 of 18 PageID #:17




     80.         Plaintiff brings this Count individually and on behalf of the Class.

     81.         The Policy is a contract under which Plaintiff paid Traveler’s premiums on behalf

of the Class, in exchange for Traveler’s promise to pay their losses for claims covered by the

Policy.

     82.         In the Policy, Traveler’s agreed to pay for Ingress/Egress losses due to impairment

of ingress to or egress to the described premises.

     83.         The Ingress/Egress coverage applies whether or not the Covered Property is

damaged, “provided that such impairment is caused by direct physical loss or damage by a Covered

Cause of Loss to property that is within a mile of the described premises.”

     84.         The Closure Orders triggered the Ingress/Egress provision of the Policy.

     85.         Class Members have complied with all applicable provisions of the Policy, and/or

those provisions have been waived by Traveler’s, or Traveler’s is estopped from asserting them,

and yet Traveler’s has abrogated its insurance coverage obligations pursuant to the Policy’s clear

and unambiguous terms.

                                   V.      REQUEST FOR RELIEF

     WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully

requests that the Court enter judgment in their favor and against Defendant as follows:

          (a)    Entering an order certifying the proposed Class, as requested herein, designating

          Plaintiff as Class representative, and appointing Plaintiff’s undersigned attorneys as

          Counsel for the Class;

          (b)    Entering judgment on Counts II-V in favor of the Class and awarding damages for

          breach of contract in an amount to be determined at trial;

          (c)    Entering declaratory judgment on Counts I in favor of the Class, as follows;
   Case: 1:20-cv-03768 Document #: 1 Filed: 06/26/20 Page 18 of 18 PageID #:18




             i.     Class Members’ Property Damage, Deluxe Business Income (and Extra
                    Expense) Property losses stemming from the COVID-19 pandemic are
                    insured losses under the Policy;

             ii.    Class Members Business Income and Extra Expense losses, and their Civil
                    Authority, and Ingress/Egress, losses incurred in connection with the
                    Closure Orders and the necessary interruption of their businesses stemming
                    from the COVID-19 pandemic are insured losses under the Policy, as are the
                    expenses reasonably and necessarily incurred by the Class to reduce their
                    suspension of business

             iii.   Traveler’s is obligated to pay for the foregoing losses incurred and to be
                    incurred by the Class related to COVID-19, the Closure Orders and the
                    necessary interruption of their businesses stemming from the COVID-19
                    pandemic, and to pay the Class the expenses reasonably incurred by them to
                    reduce their suspension of business;

      (d)    Ordering Defendant to pay both pre- and post-judgment interest on any amounts

      awarded;

      (e)    Ordering Defendant to pay attorneys’ fees and costs of suit; and

      (f)    Ordering such other and further relief as may be just and proper.

                                     VI.     JURY DEMAND

    Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: June 26, 2020                         Respectfully submitted,

                                             FOOTE, MIELKE, CHAVEZ & O’NEIL, LLC
                                             /s/Robert M. Foote, Esq.
                                             Robert M. Foote, Esq. (#03124325)
                                             Kathleen C. Chavez, Esq. (#06255735)
                                             Matthew J. Herman, Esq. (#06237297)
                                             FOOTE, MEILKE, CHAVEZ & O’NEIL, LLC
                                             10 West State Street
                                             Suite 200
                                             Geneva, IL 60134
                                             Telephone: (630) 232-7450
                                             rmf@fmcolaw.com
                                              kcc@fmcolaw.com
                                             mjh@fmcolaw.com
